Citation Nr: 1338108	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  07-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for chronic right C7 radiculopathy, to include as secondary to a cervical spine disability.

4.  Entitlement to a disability rating in excess of 10 percent for left knee musculoligamentous strain with degenerative joint disease.

5.  Entitlement to a disability rating in excess of 10 percent for right knee musculoligamentous strain with degenerative joint disease.

6.  Entitlement to a disability rating in excess of 10 percent for L5-S1 small right paracentral disc herniation for the period prior to November 19, 2012.

7.  Entitlement to a disability rating in excess of 20 percent for L5-S1 small right paracentral disc herniation for the period from November 19, 2012.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to July 1997 and June 2004 to March 2005 with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A June 2009 decision, in pertinent part, denied service connection for a cervical condition.  A September 2012 rating decision continued 10 percent evaluations for left knee musculoligamentous strain with degenerative joint disease and right knee musculoligamentous strain with degenerative joint disease, denied service connection for chronic right C7 radiculopathy, and declined to reopen the previously denied claim for service connection for a cervical condition.  A January 2013 rating decision increased the evaluation for L5-S1 small paracentral disc herniation to 20 percent effective November 19, 2012.  The Veteran appealed the assigned rating as well as the effective date of the award.


In a November 2011 decision, the Board denied service connection for erectile dysfunction (ED), a cervical spine disorder, residuals of a traumatic brain injury (TBI), and pulmonary embolism and an increased rating for posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's denials of service connection for ED and a cervical spine disability and denial of an increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal the denials of service connection for residuals of a TBI or pulmonary embolism.  In January 2013, the Court issued a memorandum decision, affirming the Board's denials of service connection for ED and an increased rating for PTSD and vacating and remanding the denial of service connection for a cervical spine disability to the Board.  The appeal was returned to the Board for action consistent with the January 2013 Court remand.

The issues of service connection for a cervical spine disability and chronic right C7 radiculopathy and increased ratings for right knee, left knee, and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office in Lincoln, Nebraska.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Board issued a decision on November 3, 2011 that, in pertinent part, denied service connection for a cervical spine disorder.

2.  The Veteran perfected an appeal of a September 2012 rating decision that denied a reopening of the claim for service connection for a cervical spine disorder.

3.  In a January 2013 memorandum decision, the Court vacated and remanded the Board's November 3, 2011 denial of service connection for a cervical spine disability for further development.

4.  The Board's November 2011 denial of service connection for a cervical spine disability is not final.

CONCLUSION OF LAW

The issue of whether new and material evidence has been presented to reopen a claim for service connection for a cervical spine disability is dismissed as moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision dated in June 2009, the RO denied service connection for a cervical spine disorder as well as several other issues.  The Veteran appealed that decision.  On November 3, 2011, the Board issued a decision that, in pertinent part, denied service connection for a cervical spine disorder.  On November 14, 2011, the Veteran, through his attorney, filed a petition to reopen his claim for service connection for a cervical spine disability.  He perfected the appeal of the September 2012 rating decision that denied a reopening of the claim for service connection for a cervical spine disorder.  The matter was then certified to the Board on February 21, 2013.  A January 2013 memorandum decision from the Court set aside the Board's November 2011 denial of service connection for a cervical spine disability and remanded the claim to the Board.  The Board is Remanding the service connection issue for additional development.

Generally, the same claim may not be pending before VA and the Court at the same time.  See Pellerin v. Brown, 5 Vet. App. 360, 361 (1993).  A petition to reopen, however, is a new claim.  See id.  As such, the RO was not divested of jurisdiction to develop and adjudicate the appeal.  See Bonhomme v. Nicholson, 21 Vet. App. 40, 45 (2007).  However, while the RO was not divested of jurisdiction at the time of its decision, the Court's subsequent setting aside of the denial of service connection and the Board's present remand means that the original June 2009 RO decision is not yet final (i.e., subsumed by the November 2011 Board decision).


As the denial of service connection for a cervical spine disability is not final, the petition to reopen such a claim is moot.  See Bonhomme, 21 Vet. App. at 42 (pointing out that the Board's consideration of a petition to reopen may become moot if the Court remanded the original claim to the Board for consideration of new evidence).  There remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(1) (West 2002).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran's petition to reopen a claim of service connection for a cervical spine disability is dismissed.


REMAND

After a thorough review of the claims file, the Board finds that further evidentiary development is necessary prior to the adjudication of the Veteran's claims for service connection for a cervical spine disability and chronic right C7 radiculopathy and increased ratings for right knee, left knee, and low back disabilities.  The Board sincerely regrets the delay caused by this additional remand but finds that the development requested herein is necessary prior to a final adjudication of these appeals.

A May 2013 Line of Duty determination and Authorization for Disclosure of Medical or Dental Information indicate that the Veteran is still serving in the National Guard, and he may received medical care during a period of active duty for training.  A June 2013 VA outpatient note refers to the Veteran as having recently returned from a deployment to El Salvador and being treated for left knee/leg pain.  The claims file is negative for any treatment records from the Veteran's recent National Guard duty.  As this duty falls during the current appeals period and references at least left knee treatment, it is possible that treatment records from the National Guard may be relevant to the Veteran's pending increased rating claims.  

Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Department of Defense (DOD).  38 C.F.R. § 3.159(c)(2) (2013).  When VA has actual notice of the existence of records held by DOD that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from DOD.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the Line of Duty determination indicates that there may be outstanding National Guard records that are relevant to his increased rating appeals, the case must be remanded so that the RO may attempt to obtain any relevant DOD/National Guard records.  The Board notes that the Line of Duty determination does not specifically address the right knee or low back.  However, as there is no indication that any outstanding records are specifically absent of any information relating to right knee or low back symptoms, the Board finds that it is appropriate to remand all of the increased rating claims.

The Veteran was afforded a VA examination to evaluate his cervical spine disability in February 2010.  The examiner provided a negative nexus opinion based, at least in part, on the lack of medical documentation of a cervical spine injury in service.  However, as the Veteran served in combat and his reported cervical spine injury was consistent with the circumstances of his combat service, his reports of in-service neck pain from heavy lifting and wearing heavy body armor have been conceded.  38 U.S.C.A. § 1154(b) (West 2002).  As the examiner failed to provide an opinion based on this conceded injury, his opinion is not sufficient to render a decision on the issue of service connection for a cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  As the Board is prohibited from exercising its own independent judgment to resolve these medical questions, the case must remanded for an addendum opinion, consistent with the Court's remand.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, the Veteran has claimed that his chronic right C7 radiculopathy is secondary to his cervical spine disability, which has been remanded herein.  As the readjudication of this claim may affect his claim for service connection for C7 radiculopathy, these issues are inextricably intertwined.  As such, the claim for service connection for a cervical spine disability must be readjudicated prior to the readjudication of the chronic right C7 radiculopathy claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The Board also notes that the Veteran has not been provided proper notice on secondary service connection for his C7 radiculopathy claim.  On remand, he should be provided with such notice.

Finally, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection.

2.  Attempt to obtain and associate with the claims file any outstanding VA treatment records from the Omaha VAMC, and any other VA facilities identified by the Veteran.

3.  Contact the National Personnel Records Center, the National Guard, and any other appropriate agency to obtain the Veteran's recent National Guard records, including any treatment records.  Any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished.  If, after making reasonable efforts, the RO cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the increased rating claims.  The Veteran and his attorney must then be given an opportunity to respond.

4.  Following completion of the above, return the Veteran's claims file to the original February 2010 VA examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the Veteran's report of heavy lifting and wearing heavy body armor while deployed in the Persian Gulf.  This must be noted in the examination report.

If the original February 2010 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed cervical spine degenerative disc disease was caused or aggravated by his military service, to include carrying heavy equipment and wearing heavy body armor.  S/he should specifically address the Veteran's contentions of continuous neck pain since service.  The examiner is reminded that the Veteran's reports of neck pain, carrying heavy equipment, and wearing heavy body armor during his combat service are presumed to have occurred.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the above actions, the Veteran's claims of entitlement to service connection for a cervical spine disability and increased ratings for left knee, right knee, and low back disabilities should be readjudicated.  Thereafter, readjudicate the claim for service connection for chronic right C7 radiculopathy, to include as secondary to a cervical spine disability.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655(b) (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


